Citation Nr: 1401235	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-19 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for gastroesophageal reflex disease (GERD) to include as secondary to medication taken for the service-connected right shoulder and/or migraine headache disabilities and/or secondary to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	K.S. Kabb, Attorney


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to April 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by which the RO, in pertinent part, denied entitlement to service connection for GERD.

The Board notes that the RO denied entitlement to service connection for several alleged disabilities in a June 2013 rating decision.  The Veteran filed a timely notice of disagreement regarding those issues in August 2013.  In the event that the RO does not issue a statement of the case, the Board will remand those initially appealed issues to the RO for the preparation of a statement of the case when this case is again before it.  Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

In his October 2011 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge at the RO, commonly known as a Travel Board hearing.  As such, a Travel Board hearing must be scheduled.

Accordingly, the case is REMANDED to the RO for the following action:

Schedule the Veteran for a Travel Board hearing at the RO.  Provide him and his representative reasonable advance notice of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


